Title: To George Washington from François Barbé de Marbois, 30 November 1787
From: Barbé de Marbois, François
To: Washington, George



Sir.
Port au Prince November the 30th 1787

I have so many times experienced your Excellency’s Favour that I hope you’ll forgive me for an application which I could not refuse to a brave officer who at the same time is a friend of mine. you will see by a letter of Count de la Luzerne which accompagnies this that he takes a particular interest in knowing whether Mr de Saqui des Tourets can or not wear the insignia of the Cincinnati. I heartily wish your opinion may be in his favor & I shall regard it as one conferred on myself If I am ennabled to tell him he is thougt by you, Sir, a Fit Subject for that Society. I know you cannot positively determine the question: but your opinion would considerably assist us in forming one.
Mrs Marbois who received some marks of Friendship from your Excellency has made me a very happy husband, She has given me two fine daughters half french half american. I wish I may at a future day introduce them to you, sir they may be a specimen of the good effect of the union of the two nations.
You know Count de la Luzerne has been appointed a Minister of the Navy and Sailed for France on the 13th Instant to take possession of that Department.

The Chevalier is very likely to go to London as an ambassador in case circumstances will admit of his displaying that character With great respect I am Sir, Your Excellency’s Most humble obedient Servant

Demarbois

